Mr. Justice Culver
delivered the opinion of the Court.
Respondent, A. J. Kelley, brought suit against the petitioner, The American Insurance Company, on a policy of fire insurance issued to him covering his dwelling that had been totally destroyed as a result of fire. The trial court’s judgment for petitioner was on appeal reversed and rendered, and full recovery awarded to respondent. 316 S.W. 2d 452. We affirm the decision of the Court of Civil Appeals.
The defense asserted by petitioner is an alleged violation by respondent of the total concurrent insurance clause of the Texas standard form of fire insurance policy by having obtained thereafter fire insurance in another company in excess of the amount permitted by petitioner’s policy, the one sued on here.
American wrote its policy on August 18, 1956, insuring respondent’s dwelling in the sum of $3,000.00 and his household goods in the sum of $500.00. About one month later, on Kelley’s application, Home Insurance Company issued a fire policy covering the same property, insuring the dwelling for $1,500.00 and the household goods for $1,000.00. The trial court found that Kelley acted under a mistake of fact in taking out the additional coverage, having received information that caused him to believe his American policy was worthless, and further found that there was no such fraud, concealment or misrepresentation on Kelley’s part in procuring the second policy of insurance as to evidence bad faith. However, the trial court concluded that the taking out of the second policy served, as a matter of law, to invalidate the first policy.
The American policy contained the following provisions:
*73“If the co-insurance clause is not applied, no other fire insurance is permitted unless the total amount, including this policy, on each item is inserted in the blanks which follow; Item No. 1, $3,000.00; Item 2, $500.00.”
And:
“Unless otherwise provided in writing added hereto, this company shall not be liable for loss accruing * * * (a) while the hazard is increased by any means within the knowledge or control of the insured, provided such increase in hazard is not usual and incidental to the occupancy as hereon described * * * (e) While any other stipulation or condition of this policy is being violated.”
Since both policies were drawn according to the Texas standard form, identical provisions are to be found in the Home policy.
Formerly the Texas standard fire insurance policy form included the following provision:
“This entire policy unless otherwise provided by an agreement endorsed hereon or added hereto shall be void if the insured now has or shall hereafter make or procure any other contract of insurance, whether valid or not, on property covered in whole or in part by this policy.”
It is conceded that the violation of this stipulation rendered each of these policies void and barred recovery by the assured. British-American Assurance Co. v. Mid-Continent Life Insurance Co., Texas Com. App., 37 S.W. 2d 743, 744. At some time prior to the effective date of the two policies here under consideration, the Texas standard form was amended to eliminate the foregoing provision and particularly the phrase “whether valid or not” and the concurrent insurance clause now reads as set forth in these policies. No decision of our appellate courts discussing this presently effective clause has been cited nor has our search revealed any.
The Court of Civil Appeals in allowing recovery in this case predicated its holding upon the theory that the insured did not obligate himself nor contract not to apply for or obtain an invalid unenforceable policy. That no valid enforceable additional insurance was obtained by the respondent and since the policy provision does not now expressly preclude additional insurance “whether valid or not”. the Texas decision such as British-*74American Assurance Co. v. Mid-Continent Life Insurance Co., supra, does not control and the rule therein announced, does not apply.
There can be no doubt but that under the facts here the Home policy was unenforceable at the time of the fire. It had never acquired any validity. A valid prior policy was in existence on the property when the Home policy was issued. Home received no notice of this policy and acquired no knowledge of its existence until subsequent to the fire and naturally there was no claim of waiver plead or proved. Appleman states the rule as follows:
“Where two concurrent policies on the same property, issued at different dates, both contain clauses making them void in case other insurance is taken out on the property, the first policy makes the second void.”1
Petitioner argues that the elimination of the “whether valid or not” provision does not operate to change the rule. It relies on the following cases: Mechanics & Traders Ins. Co. v. Dalton, 189 S.W. 771 (1916); Home Ins. Co. v. Collins, 55- S.W. 2d 898 (1932); Occidental Fire Ins. Co. v. Fort Worth Grain & Elevator Co., 294 S.W. 953 (1927). In quoting the policy provisions, those decisions make no mention of the “valid or not” provision but they do set forth the rule as stated in Mechanics & Traders Ins. Co. v. Dalton that “a clause in an insurance policy forbidding concurrent insurance in excess of the amount allowed is a promissory warranty, a breach of which in the absence of a waiver or estoppel, will avoid the policy.” However, a review of the authorities relied upon by these decisions, as well as those cited in British-American Assurance Co. v. Mid-Continent Life Ins. Co., supra, indicates rather clearly that the “valid or not” provision has been continuously incorporated in Texas fire insurance policies for many years, and was so incorporated in these cases relied on by petitioner. Those decisions must be considered in that light.
In some, but by no means in all, jurisdictions the inclusion of the phrase “whether valid or not” is to make an important distinction in testing the liability of the first insurer. While the decision in this case by the Court of Civil Appeals may be novel in Texas, as claimed by petitioner, it is not so as far as decided cases are concerned elsewhere. Authorities assert the majority rule to be that in order to avoid a prior policy, the subsequent *75and additional insurance must be complete, valid, and enforceable.2 The distinction is clearly drawn in Wilson et al v. Aetna Insurance Co., 12 Texas Civ. App., 512, 33 S.W. 1085, 1087, (1896), where the court, after quoting that rule and noting the cited decisions, expressed the opinion: “These authorities all sustain the proposition announced in the text, and no fault can be found with it. It is certainly the law; but it does not apply to the facts of this case. It applies to ‘other insurance,’ not ‘other insurance, valid or not.’ The condition in the policy before us was, doubtless, intended to meet the very principle held in the foregoing authorities.” Among the decisions in other states adhering to the rule that to avoid a prior policy the additional insurance must be valid and enforceable are: Kossmehl v. Miller National Insurance Co., 238. Mo. App. 671, 185 S.W. 2d 293; Cox v. Home Insurance Co., 231 Mo. 10, 52 S.W. 2d 872; Cornett v. Farmers Mutual Fire Insurance Ass’n, 208 Iowa 450, 224 N.W. 524; Hubbard & Spencer v. Hartford Fire Insurance Co., 33 Iowa 330, 11 Am. Rep. 125; DeShields v. Insurance Company of North America (1923), 125 S.C. 457, 118 S.E. 817.
There are well-recognized authorities holding to the contrary, and in this category are to be found the following: Hunter v. United States F. & G. (1956), (Fla.) 86 So. 2d 421; Oates v. Continental Insurance Co., (1952), 137 W. Va. 501, 72 S.E. 2d 886; Aetna Insurance Co. v. Jeremiah, 187 F. 2d 95, 97.
We do not understand, however, that those decisions making the first policy void, irrespective of whether the second policy is enforceable or not, hold that additional insurance applied for and issued ipso facto renders the first insurer not liable. In Aetna Insurance Co. v. Jeremiah, supra, the court expressly refused to so rule, noting that Jeremiah did not deny having full knowledge of the existence of both policies and that it could not be said that at the time of his loss he did not know that he had the two policies on the same property. Again, in Hunter v. U. S. F. & G., supra, the insured was equally aware of the existence of both policies and testified that he thought fire insurance was similar to life insurance, that the more he had the easier it would be to collect. In Oates v. Continental, plaintiff prosecuted suit against both insurers to a verdict in the trial court.
All authorities agree generally that the holding of non-liability in such a case is based on the recognition of the right of *76the insurer to guard against the increase of hazard from over-insurance that would tend to diminish normal vigilance in the protection of property and afford, in some cases, the incentive to financial gain by its destruction. Under the facts in our case, as found by the trial court, the issuance of the second policy did not increase the risk hazard assumed by the petitioner. The trial court believed respondent’s testimony that he had overheard a conversation to the effect that “American insurance was no good,” and that in good faith, relying on this information and thinking it to be true, he sought to protect his property by taking out the second policy in the Home Company though he was able to obtain only half as much insurance on his dwelling as was provided in the first policy. It is a reasonable deduction from the facts so found that Kelley believed that in truth he had no insurance on his home at the time he applied for the Home policy, and that if his home should burn he would have no protection. His story cannot be said to be incredible, and it must be considered by us at its face value. Therefore, to hold with the petitioner in this case would be to say that no matter how innocent or how badly mistaken a person might be, and no matter how trustworthy he thought the information to be upon which he relied, in every case where the insured has applied for and has been issued a second policy, both policies are unenforceable and neither company is liable. And this result would be reached even through the issuance of the second policy in fact did not increase the risk hazard.
We decline to enforce such a rule that we think would be arbitrary, harsh, unreasonable, and inequitable. If the risk hazard has not been increased, the insurer can have no complaint.
In the most recent Texas case cited by petitioner, Home Insurance Co. v. Collins (1932), 55 S.W. 2d 898, where additional insurance was held to have been issued under such circumstances as would not invalidate the first policy, the court points out that the object on the limitation on concurrent insurance is to prevent the moral hazard that would arise from excessive insurance, but, as the insured was not aware of the existence of the second policy that had been taken out by the mortgagee, the moral hazard was not increased and the reason for the stipulation against other insurance ceased. We think in principle there is little difference between the facts of that case and those before us. In that case Collins was not aware that the mortgagee' had taken out additional insurance on the property and was allowed recovery. In this case, Kelley believed on information he thought *77reliable that in fact he had no effective policy at the time of his application for the second one. Where the reason for the limitation has ceased, the limitation ought to become ineffective.
As pointed out in American Insurance Co. v. Replogel, 114 Ind. 1, 15 N.E. 810, affirmed, 132 Ind 360, 31 N.E. 197, even if the insured mistakenly believes that the second policy is valid, the incentive and the increase in the risk is just as substantial as if the policy were valid. If the increase in the risk, then, is the only real basis for holding non-liability, it is somewhat difficult to justify the rationale in voiding liability on the first policy where the second is valid, and reaching a different result where the second is erroneously thought by the insured to be valid.
We are not to be understood, therefore, to go so far as to say that under any and all circumstances the application by the insured for and issuance to him of an invalid second policy will not necessarily void the first. We do not reach or pass upon that question. We do hold, however, that where the second policy is invalid, the first insurer is not to be relieved of liability where the insured, in applying for and obtaining the same, is laboring under such mistake of fact that the issuance of the second policy cannot be said to have increased the moral risk or the hazard' of intentional damage or destruction. The Supreme Court of Alabama seems to hold to this view even in policies that contain the “valid or not” provision. Home Insurance Co. v. Shriner et al., 235 Ala. 165, 177 So. 890, 894, 114 A.L.R. 574.
Parenthetically, it may be noted, so far as the claimed increase of risk is concerned, that petitioner issued its policy without any inspection of the property or information as to its value, and if the evidence offered by it in connection with its defense of intentional burning is true, the property was considerably overinsured by the issuance of petitioner’s policy alone.
Finally, petitioner says that its policy should be voided by reason of false representations made by the insured after the fire, namely that in the proof of loss submitted to it, the insured represented that “the total amount of insurance upon the property described by this policy was, at the time of the loss, $3,500.” Petitioner says that this was false because of the application for and issuance of the Home policy. Actually, the statement was not false, but was true. The Home policy was unenforceable even though the insured may have thought it to be valid. In the proof of loss, the insured did not deny that he had applied for *78another policy or that one had been issued to him. That question was not asked.
The judgment of the Court of Civil Appeals is affirmed.
Opinion delivered April 15, 1959.

. — Appleman’s Insurance Law and Practice, Vol. 5, Sec. 3060, p. 196.


. — Appleman, Insurance Law and Practice, Vol. 5, See. 3060; 45 C.J.S., Insurance, Sec. 573, p. 364; 29 Am. Jur., Insurance Secs. 736, 737.